                                          Case 3:21-cv-00395-MMC Document 93 Filed 09/09/21 Page 1 of 5




                                  1

                                  2

                                  3

                                  4                              IN THE UNITED STATES DISTRICT COURT

                                  5                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      GENFIT S.A.,                                     Case No. 21-cv-00395-MMC
                                  8                      Plaintiff,                       ORDER GRANTING DEFENDANT'S
                                                                                          MOTION TO DISMISS; DENYING AS
                                  9                v.                                     MOOT PLAINTIFF’S OBJECTION TO
                                                                                          REPLY EVIDENCE AND
                                  10     CYMABAY THERAPEUTICS, INC.,                      DEFENDANT’S MOTION TO STRIKE
                                                                                          PLAINTIFF’S OBJECTION TO REPLY
                                  11                     Defendant.                       EVIDENCE; CONTINUING CASE
                                                                                          MANAGEMENT CONFERENCE
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the Court is defendant CymaBay Therapeutics, Inc.’s (“CymaBay”) motion,
                                  15   filed June 4, 2021, to dismiss plaintiff GENFIT S.A.’s (“GENFIT”) First Amended
                                  16   Complaint (“FAC”), pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.
                                  17   GENFIT has filed opposition, to which CymaBay has replied, after which, with leave of
                                  18   Court, GENFIT filed a sur-reply. Having read and considered the papers filed in support
                                  19   of and in opposition to the motion, the Court rules as follows.1
                                  20          1.        The First and Second Causes of Action, titled, respectively, “Violation of the
                                  21   Defend Trade Secrets Act” (“DTSA”) and “Violation of the California Uniform Trade
                                  22   Secrets Act” (“CUTSA”), are, as set forth below, subject to dismissal.2
                                  23

                                  24          1
                                                  By order filed September 8, 2021, the Court took the matter under submission.
                                  25          2
                                                To the extent CymaBay, in arguing the First and Second Causes of Action are
                                  26   subject to dismissal, has submitted various documents not referenced in the FAC, such
                                       evidence has not been considered in resolving the instant motion. See Schneider v. Cal.
                                  27   Dep’t of Corr., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998) (holding, “[i]n determining the
                                       propriety of a Rule 12(b)(6) dismissal, a court may not look beyond the complaint”
                                  28   (emphasis omitted)). In light thereof, GENFIT’s Objection to Reply Evidence and
                                       CymaBay’s Administrative Motion to Strike GENFIT’s Objection to Reply Evidence are
                                          Case 3:21-cv-00395-MMC Document 93 Filed 09/09/21 Page 2 of 5




                                  1                  a.     To the extent the First and Second Causes of Action are based on

                                  2    GENFIT’s allegations that information other than its clinical trial protocol (“Protocol”) in its

                                  3    entirety constitutes a trade secret,3 those claims are subject to dismissal, as GENFIT has

                                  4    failed to adequately plead the element of secrecy. In particular, GENFIT’s allegation that

                                  5    “GENFIT [itself] has not made public” such information (see FAC ¶¶ 55-56) does not

                                  6    suffice to plead secrecy even in a conclusory fashion, see DVD Copy Control Ass’n, Inc.

                                  7    v. Bunner, 116 Cal. App. 4th 241, 251 (2004) (holding, under CUTSA, “in order to qualify

                                  8    as a trade secret, the information must be secret, and must not be of public knowledge or

                                  9    of a general knowledge in the trade or business” (internal quotation and citation omitted));

                                  10   see also Veronica Foods Co. v. Ecklin, No. 16-CV-07223-JCS, 2017 WL 2806706, at *12

                                  11   (N.D. Cal. June 29, 2017) (noting definitions of “trade secret” under CUTSA and DTSA

                                  12   are “substantially identical”), let alone, as CymaBay points out, set forth facts sufficient to
Northern District of California
 United States District Court




                                  13   support a finding of secrecy, see, e.g., ChromaDex, Inc. v. Elysium Health, Inc., 301 F.

                                  14   Supp. 3d 963, 971 (C.D. Cal. 2017) (dismissing trade secret claims where plaintiff “simply

                                  15   allege[d] in a conclusory fashion” that its trade secrets were “not generally known”). Nor

                                  16   does GENFIT’s allegation that such information “derive[s] independent value . . . from not

                                  17   being generally known to and not being readily ascertainable through proper means by

                                  18   . . . third parties” (see FAC ¶¶ 124, 136) suffice to remedy the deficiency, as such

                                  19   allegation, in essence, assumes the element of secrecy has been sufficiently pleaded,

                                  20   and, in any event, lacks the requisite factual support.

                                  21                 b.     To the extent the First and Second Causes of Action are based on

                                  22   GENFIT’s allegation that its “use, endorsement and adoption of every component part of

                                  23   the Protocol, and the way in which GENFIT used such information,” constitute trade

                                  24   secrets separate from the underlying information itself (see FAC ¶ 57), and even if the

                                  25

                                  26
                                       hereby DENIED as moot.
                                  27          3
                                               CymaBay acknowledges that GENFIT “can pursue a claim based on the
                                  28   compilation represented by its [Protocol] as a whole.” (See Reply at 3:3-4.)

                                                                                      2
                                          Case 3:21-cv-00395-MMC Document 93 Filed 09/09/21 Page 3 of 5




                                  1    secrecy of such use had been adequately pled, those claims are subject to dismissal. In

                                  2    particular, as CymaBay points out, the cases on which GENFIT relies are distinguishable

                                  3    on their facts, and, if GENFIT’s argument is accepted, a party could convert any publicly

                                  4    available information into a trade secret simply by claiming its use thereof is not generally

                                  5    known.

                                  6           2.     The Third and Fourth Causes of Action, titled, respectively, “Intentional

                                  7    Interference with Prospective Economic Advantage” and “Negligent Interference with

                                  8    Prospective Economic Advantage,” are, as set forth below, subject to dismissal.

                                  9                  a.     To the extent the Third and Fourth Causes of Action are based on

                                  10   allegations that CymaBay interfered with GENFIT’s ability to “market [its drug] to patients”

                                  11   (see FAC ¶¶ 147, 162), those claims are subject to dismissal for failure to allege facts

                                  12   sufficient to support a finding that, “but for” CymaBay’s alleged interference, it is
Northern District of California
 United States District Court




                                  13   “reasonably probable that [such] lost economic advantage would have been realized,”

                                  14   see Youst v. Longo, 43 Cal. 3d 64, 71 (1987) (emphasis omitted). In particular, as

                                  15   CymaBay points out, the future commercialization of GENFIT’s drug is too speculative to

                                  16   support a claim based thereon. See, e.g., Rheumatology Diagnostics Lab’y, Inc. v.

                                  17   Aetna, Inc., No. 12-CV-05847-WHO, 2013 WL 5694452, at *20 (N.D. Cal. Oct. 18, 2013)

                                  18   (holding “[a]lleged relationships with potential customers are insufficient” to support claim

                                  19   of interference “because they are nothing more than speculative economic

                                  20   relationship[s]” (internal quotation and citation omitted)).

                                  21                 b.     To the extent the Third and Fourth Causes of Action are based on

                                  22   GENFIT’s allegation that CymaBay interfered with GENFIT’s “economic relationship with

                                  23   Dr. Hirschfield, as well as the Toronto Centre for Liver Disease and the University of

                                  24   Toronto with which he is affiliated” (see FAC ¶¶ 149, 165), those claims are subject to

                                  25   dismissal for failure to allege facts sufficient to support a finding that, “but for” CymaBay’s

                                  26   alleged interference, it is “reasonably probable” that, notwithstanding Dr. Hirschfield’s

                                  27   alleged breach of his obligation to keep the Protocol confidential, GENFIT would have

                                  28   continued working with him, see Youst, 43 Cal. 3d at 71 (emphasis omitted). Indeed, as
                                                                                      3
                                          Case 3:21-cv-00395-MMC Document 93 Filed 09/09/21 Page 4 of 5




                                  1    CymaBay points out, GENFIT’s allegations are to the contrary. (Cf. FAC ¶ 155 (alleging

                                  2    GENFIT and Dr. Hirschfield “had no choice but to terminate their relationship following

                                  3    this serious breach of trust”).)4

                                  4           3.       The Fifth Cause of Action, titled, “Aiding and Abetting Breach of Fiduciary

                                  5    Duty,” is subject to dismissal for failure to plead facts sufficient to support a finding that

                                  6    CymaBay gave “substantial assistance or encouragement to” Dr. Hirschfield to breach his

                                  7    fiduciary duty to GENFIT. See Berryman v. Merit Prop. Mgmt., Inc., 152 Cal. App. 4th

                                  8    1544, 1559 (2007) (internal quotation and citation omitted). In particular, as CymaBay

                                  9    points out, (a) all of its allegedly wrongful acts occurred after Dr. Hirschfield’s alleged

                                  10   breach, i.e., the disclosure of the Protocol, (b) to the extent GENFIT is alleging some

                                  11   additional breach on the part of Dr. Hirschfield, its allegations are too vague to plead any

                                  12   such breach, let alone aiding and abetting such breach (see FAC ¶ 178.d (alleging Dr.
Northern District of California
 United States District Court




                                  13   Hirschfield, subsequent to his disclosure of Protocol, “engag[ed] in further

                                  14   communications with CymaBay related to, and involving [such disclosure] and GENFIT’s

                                  15   confidential and proprietary information”)), and (c) the cases on which GENFIT relies to

                                  16   establish CymaBay’s liability based on a failure to report Dr. Hirschfield’s breach are

                                  17   distinguishable.5

                                  18          4.       The Sixth Cause of Action, titled, “Violation of the Unfair Competition Law

                                  19   (Cal. Bus. & Prof. Code §§ 17200–17209),” is subject to dismissal, such claim being, in

                                  20   essence, derivative of the Third, Fourth, and Fifth Causes of Action, which claims, as

                                  21   discussed above, are subject to dismissal.6

                                  22

                                  23
                                              4
                                                In light of these findings, the Court does not address herein CymaBay’s
                                       alternative arguments that, as to the Third Cause of Action, GENFIT fails to allege facts
                                  24   sufficient to show CymaBay knew that any alleged interference “was certain or
                                       substantially certain to occur as a result of its action,” see Korea Supply Co. v. Lockheed
                                  25   Martin Corp., 29 Cal. 4th 1134, 1154 (2003), or that, as to the Fourth Cause of Action,
                                       GENFIT fails to allege facts sufficient to show CymaBay owed a duty of care to GENFIT.
                                  26          5
                                                In light of these findings, the Court does not address herein CymaBay’s
                                  27   alternative argument that GENFIT fails to allege facts sufficient to support a finding that
                                       Dr. Hirschfield owed a fiduciary duty to GENFIT.
                                  28          6
                                                  Although CymaBay also contends the Third through Sixth Causes of Action are
                                                                                   4
                                          Case 3:21-cv-00395-MMC Document 93 Filed 09/09/21 Page 5 of 5




                                  1           5.     As the above-identified deficiencies are potentially curable, the Court finds it

                                  2    appropriate to afford plaintiffs leave to amend. See Eminence Cap., LLC v. Aspeon, Inc.,

                                  3    316 F.3d 1048, 1052 (9th Cir. 2003) (holding, “[d]ismissal with prejudice and without

                                  4    leave to amend is not appropriate unless it is clear . . . that the complaint could not be

                                  5    saved by amendment”).

                                  6                                           CONCLUSION

                                  7           For the reasons stated above, CymaBay’s Motion to Dismiss is hereby GRANTED

                                  8    as follows:

                                  9           1.     To the extent the First and Second Causes of Action are based on alleged

                                  10   trade secrets other than the Protocol in its entirety, those claims are hereby DISMISSED

                                  11   with leave to amend.

                                  12          2.     The Third, Fourth, Fifth, and Sixth Causes of Action are hereby
Northern District of California
 United States District Court




                                  13   DISMISSED with leave to amend.

                                  14          GENFIT’s Second Amended Complaint, if any, shall be filed on or before October

                                  15   15, 2021. If GENFIT does not file a Second Amended Complaint within the time

                                  16   provided, the instant action will proceed on the remaining claims in the FAC.

                                  17          In light of the foregoing, the Initial Case Management Conference is hereby

                                  18   CONTINUED from October 15, 2021, to November 19, 2021, at 10:30 a.m. A Joint Case

                                  19   Management Statement shall be filed no later than November 12, 2021.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: September 9, 2021
                                                                                                MAXINE M. CHESNEY
                                  23                                                            United States District Judge
                                  24

                                  25
                                       subject to dismissal for the additional reason that such claims are preempted by CUTSA,
                                  26   see K.C. Multimedia, Inc. v. Bank of Am. Tech. & Operations, Inc., 171 Cal. App. 4th 939,
                                       958 (2009) (holding CUTSA “preempts common law claims that are based on the same
                                  27   nucleus of facts as the misappropriation of trade secrets claim for relief” (internal
                                       quotation and citation omitted)), the Court, in the absence of a viable pleading, cannot
                                  28   meaningfully address such additional issue.

                                                                                     5
